Citation Nr: 1446106	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder (MDD).

3.  Entitlement to service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1971 to May 1975.  He had additional service in the U.S. Naval Reserves from May 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the August 2012 substantive appeal for PTSD, via VA Form 9, the Veteran requested a hearing at the local VA office (Travel Board hearing).  Subsequently, in September 2013, the Veteran submitted another VA Form 9 and indicated that he did not want a Board hearing regarding the appeal of reopening service connection for PTSD.  Instead, the Veteran stated that he wished to continue the appeal to the Board; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, although the Veteran only claimed service connection for PTSD, his contentions and the evidence of record have actually raised a claim of service connection for an acquired psychiatric disorder, other than PTSD, to include MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Board also recognizes that the issue of service connection for an acquired psychiatric disorder, other than PTSD, to include MDD, is based on a separate and distinct disability (see 38 C.F.R. § 4.25) for which service connection was not previously denied, as well as different criteria for service connection than the specific regulatory requirements for PTSD; therefore, an acquired psychiatric disorder, other than PTSD, to include MDD, is not considered to be a part of the claim to reopen service connection for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).

In addition, the current claim submitted in January 2011 was identified as a claim for service connection for "COPD," with no mention of the previously denied claim for service connection for residuals of bronchial pneumonia.  In the January 2011 claim form, the Veteran claimed service connection specifically for "COPD," and explicitly did not request reopening of service connection for the previously denied residuals of bronchial pneumonia.  Because the Veteran has asserted that he has a differently diagnosed disorder (COPD) than the respiratory disability that was diagnosed when service connection was previously denied in July 2006 (residuals of bronchial pneumonia), the Board finds that the Veteran has raised a new claim for direct service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and COPD.  See Boggs, 520 F. 3d at 1330 (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  The Board will address the current appeal as one for service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and COPD (discussed in the Remand section below).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a January 2014 private psychiatric evaluation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013).  As the TDIU issue did not arise in the context of a rating issue on appeal, this case is distinguished from Rice v. Shinseki, 22 Vet. App. 47 (2009), so that referral, rather than remand, is appropriate. 

The issue of service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed July 2006 rating decision, in pertinent part, denied service connection for PTSD on the basis that there was no current diagnosis of PTSD.

2.  The Veteran did not appeal the July 2006 rating decision after being notified of his appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the July 2006 rating decision denying service connection for PTSD, the additional evidence that was not previously considered pertain to a basis of the prior denial, so does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran engaged in combat with the enemy during active service.

5.  The Veteran has currently diagnosed major depressive disorder.

6.  The Veteran's MDD is etiologically related to service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of MDD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In a December 2010 letter, VA provided the Veteran notice of the elements of new and material evidence and the reason for the prior denial for PTSD - that the evidence did not show a current diagnosis of PTSD.  See Kent, 
20 Vet. App. at 5.

VA satisfied its duty to assist the Veteran in the development of the claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, service personnel records, VA and private treatment records, Social Security Administration records, and lay statements.  The Veteran has not indicated that he has additional information or evidence to submit in support of the claims.

The Veteran was afforded a VA psychiatric examination in connection with the application to reopen service connection for PTSD; regardless, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal of whether new and material evidence has been received to reopen service connection for PTSD.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim to reopen service connection for PTSD.

The appeal of service connection for an acquired psychiatric disorder, other than PTSD, to include MDD, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal (service connection for an acquired psychiatric disorder of MDD), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for PTSD

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran brought a prior claim for service connection for PTSD, which was denied in a July 2006 rating decision, finding no current disability of PTSD.  The Veteran was notified of that rating decision and provided notice of his procedural and appellate rights the same month.  He did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the July 2006 notice.  The July 2006 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The July 2006 rating decision denied service connection for PTSD on the basis that there was no current disability of PTSD.  Important in this case, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The evidence before the RO at the time of the July 2006 rating decision consisted of service treatment records and post-service VA treatment records, including a November 2005 VA general examination report.

Since the July 2006 rating decision, additional evidence has been received in the form of an April 2011 VA examination for PTSD, post-service VA treatment records, and a January 2014 private psychiatric evaluation.  A February 4, 2005 VA treatment record, submitted by the Veteran's representative in February 2014, is not new; it is duplicative of the evidence previously of record and was considered in the July 2006 rating decision.  The April 2011 VA examination for PTSD, post-service VA treatment records (other than the February 4, 2005 record), and the January 2014 private psychiatric evaluation are new because they have not been previously submitted.  

However, the new evidence is not material because it does not pertain to the basis for the prior denial (current disability of PTSD), so there is no reasonable possibility of substantiating the claim for service connection for PTSD.  The new evidence does not have any tendency to establish a current diagnosis of PTSD in accordance with the DSM-IV, which was the basis of the prior final denial.  To the contrary, both the April 2011 VA PTSD examiner and the January 2014 private psychologist declined to diagnose PTSD.  Instead, the Veteran was diagnosed with generalized anxiety disorder and major depressive disorder.  The April 2011 VA examiner explicitly opined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  

VA treatment records do not reveal a PTSD diagnosis conforming to the DSM-IV.  While the Veteran was assessed with PTSD, by history, by a licensed social worker, the evidence does not indicate that a diagnosis of PTSD was rendered conforming to the DSM-IV, or that this represented a current assessment of PTSD rather than a history.  For these reasons, the Board finds that the new evidence of record does not have any tendency to demonstrate a current diagnosis of PTSD in accordance with the DSM-IV criteria as required under 38 C.F.R. § 4.125(a), and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  For these reasons, the Board finds that new and material evidence to reopen service connection for PTSD has not been received since the last final disallowance (rating decision) in July 2006.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, major depressive disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records, particularly the DD Form 214, document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Action Ribbon.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he developed a psychiatric disability as a result of the traumatic experiences in the Republic of Vietnam during active service.  Specifically, the Veteran reported that his ship was constantly under fire from enemy guns and he was in constant fear of death, especially when he had to stand alone on deck watches without any weapons.  As discussed above, as a combat veteran, 38 U.S.C.A. § 1154(b) is applicable in the instant case to establish in-service stressful events.

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current psychiatric disability of MDD.  Most recently, in a January 2014 private psychiatric evaluation, the Veteran was diagnosed with recurrent, moderate major depressive disorder (MDD).  

The Board further finds that the evidence is in relative equipoise on the question of whether the diagnosed MDD is etiologically related to service.  The April 2011 VA examiner concluded that the Veteran's psychiatric issues are chronic and do interfere significantly with his functioning, but do not appear to be related to his military service.  The VA examiner offered no rationale for the opinion rendered.  

In contrast, a private psychologist, Dr. H.H.G., evaluated the Veteran in January 2014 and opined that the experiences endured by the Veteran during his military service have caused the MDD.  The private psychologist explained that there is a body of literature (to which she cites) detailing that traumatic experiences are associated with suicidal ideation/self-harming thoughts through the mediation of depressive symptoms.  Ultimately, Dr. H.H.G. concluded that the Veteran's combat experience is more likely than not aggravating the MDD.  

In this case, the Board has accorded significant probative value to the January 2014 private psychiatric opinion.  Dr. H.H.G. was identified as a licensed psychologist, and the report set forth, in detail, the relevant social, military, and medical history.  Further, Dr. H.H.G. interviewed the Veteran, reviewed the claims file, and provided a rationale for the nexus opinion that was based on reliable principles and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board further finds that the January 2014 private psychiatric nexus opinion is consistent with VA treatment records, the findings of in-service combat and stressor events, and the Veteran's reported symptoms.  For 

these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability of MDD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder of MDD is granted.


REMAND

Service Connection for a Respiratory Disability

The Veteran contends that during service he was treated for pneumonia for two weeks in sick bay while serving on the USS Hollister.  He now asserts that the various treatments in service (for sinusitis, an upper respiratory infection, and pneumonia) were the first manifestations of the current emphysema and COPD.  While the service treatment records do not reveal any treatment for pneumonia, as a combat veteran, the Veteran's lay evidence of in-service incurrence of pneumonia and subsequent treatment for pneumonia shall be accepted notwithstanding the lack of official record of such incurrence.  See 38 U.S.C.A. § 1154(b); Libertine v, 9 Vet. App. at 524; Collette, 82 F.3d at 392-94.

The Veteran was afforded a VA respiratory disorders examination in September 2012 with an addendum medical opinion in February 2013.  The VA examiner opined that the Veteran's COPD and emphysema is less likely than not incurred by treatment for an upper respiratory infection or sinusitis with complaints of a cough, which all occurred during military service; however, the VA examiner did not consider that, as a combat veteran, the Veteran is competent and credible to report that he was treated for two weeks for pneumonia during service.  Instead, the VA examiner relied, at least in part, on the absence of diagnosis or treatment of pneumonia in the service treatment records in rendering a negative nexus opinion; thus, the VA examiner's conclusion was not based on a complete factual foundation.  See 38 C.F.R. § 4.2 (2013) (examination reports should contain sufficient detail to support the diagnosis).  For these reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the respiratory disability other than pneumonia, including emphysema and COPD.

Accordingly, the issue of service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and COPD, is REMANDED for the following action:

1. If possible, request that the medical health professional who conducted the September 2012 VA examination and provided the February 2013 medical opinion review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the September 2012 VA examiner is not available, obtain the requested opinion from another mental health professional (a physician with knowledge in respiratory disorders is preferred but not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any respiratory disability other than pneumonia, to include emphysema and COPD, had its onset in service or is otherwise related to service, including an upper respiratory infection, sinusitis with complaints of a cough, or pneumonia?  In rendering the opinion requested, assume that the Veteran was treated for two weeks for pneumonia during active service, notwithstanding an absence of such documentation in the service treatment records.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and COPD, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


